Citation Nr: 0724725	
Decision Date: 08/10/07    Archive Date: 08/20/07

DOCKET NO.  04-21 008	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Reno, Nevada


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for 
postoperative residuals of a left navicular fracture.  

2.  Entitlement to a compensable rating for a left iliac 
crest donor site scar.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Bredehorst



INTRODUCTION

The appellant is a veteran who served on active duty from 
June 1973 to April 1977.  These matters are before the Board 
of Veterans' Appeals (Board) on appeal from a June 2003 
rating decision by the Reno RO that granted service 
connection, and assigned initial ratings, for the 
disabilities at issue.

The matter of entitlement to a rating in excess of 10 percent 
for postoperative residuals of a left navicular fracture is 
being REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.  VA will notify the veteran if any 
action on his part is required.


FINDING OF FACT

The veteran's left iliac crest bone donor site scar is 
superficial and tender; it is not deep and does not limit hip 
motion or function.


CONCLUSION OF LAW

A 10 percent rating is warranted for the veteran's left iliac 
crest donor site scar.  38 U.S.C.A. §§ 1155, 5107 (West 2002 
& Supp. 2006); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.3, 4.7, 4.118, 
Codes 7802, 7803, 7804, 7805 (as in effect prior to, and 
from, August 30, 2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duty to notify and assist 
claimants in substantiating a claim for VA benefits.  38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a).
Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

This appeal stems from the initial rating assigned with the 
grant of service connection.  The statutory scheme 
contemplates that once a decision awarding service 
connection, a disability rating, and an effective date has 
been made, statutory notice has served its purpose, and its 
application is no longer required because the claim has been 
substantiated.  See Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  A June 2004 letter provided proper notice on the 
downstream issue of an increased rating.  A March 2004 
statement of the case (SOC) outlined the regulation 
implementing the VCAA, and notified the veteran of what the 
evidence showed, of the governing legal criteria, and of the 
bases for the denial of the claim.  He has had ample 
opportunity to respond and/or supplement the record after 
notice was given, and is not prejudiced by any technical 
notice timing or content defect that may have occurred 
earlier along the way, nor is it otherwise alleged.

Regarding VA's duty to assist, the RO has obtained all 
pertinent/identified records available; all evidence 
constructively of record has been secured.  The RO arranged 
for the veteran to be examined.  Evidentiary development is 
complete.  

II. Factual Background

On April 2003 VA examination, the veteran reported discomfort 
at the left hip donor  site.  The donor site scar was 2 1/2 
inches by 1/8 inch, and was slightly tender, not depressed 
and nonadherent.
On December 2003 VA examination, the veteran had no new 
complaints regarding his left hip donor site scar.  The scar 
measured 5 cm, and was slightly tender to deep palpation.  
Otherwise, it was well-healed and not adherent to underlying 
tissue.

III. Legal Criteria and Analysis

Disability ratings are determined by the application of a 
schedule of ratings based on average impairment of earning 
capacity due to the specific disability. Separate codes 
identify the various disabilities.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.

In a claim disagreeing with the initial rating assigned 
following a grant of service connection, as here, separate 
("staged") ratings may be assigned for separate periods of 
time, based on the facts found.  Fenderson v. West, 12 Vet. 
App. 119 (1999).

When a question arises as to which of two ratings applies, 
the higher rating is assigned if the disability more closely 
approximates the criteria for the higher rating.  38 C.F.R. § 
4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3.

The veteran's statements describing his symptoms are 
competent evidence to the extent that he can describe what he 
experiences.  See Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  However, these statements must be viewed in 
conjunction with the objective medical evidence and the 
pertinent rating criteria.

The portion of VA's Rating Schedule pertaining to evaluations 
of skin disorders has been revised.  38 C.F.R. § 4.118, was 
amended, effective August 30, 2002, and now includes new 
criteria for rating scars (Codes 7800-7804).  From their 
effective date the veteran is entitled to a rating under the 
revised criteria.

Notably, Code 7800 does not apply in the instant case because 
the scar at issue is not on the head, face, or neck.

Prior to August 30, 2002, Code 7803 provided a 10 percent 
rating for scars that were superficial, poorly nourished with 
repeated ulceration.  Code 7804 provided a 10 percent rating 
for scars that were superficial, tender and painful on 
objective demonstration.  Code 7805 provided that other scars 
were to be rated based on limitation of function of affected 
part.  38 C.F.R. § 4.118.

The revised 38 C.F.R. § 4.118 provides that scars, other than 
on the head, face, or neck, that are deep or that cause 
limited motion and involve an area or areas exceeding 6 
square inches (39 sq. cm.) warrant a 10 percent rating.  
Higher ratings are afforded for deep or motion limiting scars 
with greater areas of involvement.  Note (2) provides that a 
deep scar is one associated with underlying soft tissue 
damage.  38 C.F.R. § 4.118, Code 7801 (effective August 30, 
2002).

Under Code 7802, scars, other than head, face, or neck, that 
are superficial and that do not cause limited motion and 
involve an area or areas of 144 square inches (929 sq. cm.) 
or greater, warrant a 10 percent rating. Note (2) provides 
that a superficial scar is one not associated with underlying 
soft tissue damage.  38 C.F.R. § 4.118, (effective August 30, 
2002).

Under Code 7803 a superficial, unstable scar warrants a 10 
percent rating.  Note (1): provides that an unstable scar is 
one where, for any reason, there is frequent loss of covering 
of skin over the scar.  38 C.F.R. § 4.118, (effective August 
30, 2002).
Under Code 7804, a superficial scar that is painful on 
examination, warrants a 10 percent rating.  38 C.F.R. § 
4.118, (effective August 30, 2002).

Code 7805 has remained essentially unchanged, and provides 
that other scars will be rated based on function limitation 
of the affected part.  38 C.F.R. § 4.118.

At the outset, it is noteworthy that the veteran's left hip 
donor site scar has not varied in severity during the appeal 
period, and that "staged" ratings are not indicated.  

Symptoms (and associated impairment) of the veteran's left 
iliac crest donor site scar do not fully satisfy all of the 
criteria for a compensable rating under any applicable code 
whether under the prior or the revised criteria.  On both VA 
examinations, the scar was noted to be tender (but not tender 
and painful) to touch.  The persistent tenderness noted may 
reasonably be found to approximate the pre-August 30, 2002 
Code 7804 criteria for a (maximum under the code) 10 percent 
rating, warranting the assignment of a 10 percent rating.  
While higher ratings are available for scars that are deep, 
or limit motion or function, the veteran's left iliac crest 
donor site scar has never been described as such.  
Accordingly, a rating in excess of 10 percent is not 
warranted.


ORDER

A 10 percent rating is granted for the veteran's left iliac 
crest donor site scar, subject to the regulations governing 
payment of monetary awards.


REMAND

In an August 2004 statement, the veteran indicated that he 
was receiving ongoing treatment for his left wrist disability 
at the Reno VA Medical Center (VAMC) and had an appointment 
scheduled for the following month.  The most recent VA 
medical record in the claims file is dated in February 2003, 
and it appears that pertinent records are outstanding.  As VA 
records are constructively of record, they must be secured 
and associated with the claims file.

Accordingly, the case is REMANDED for the following:

1.  The RO should secure for the record 
complete copies of records of all 
treatment/evaluations the veteran has 
received for his postoperative residuals 
of a left navicular fracture at the Reno 
VAMC since February 2003.  The RO should 
also arrange for any additional 
development suggested by the information 
in these records.
2.  The RO should then re-adjudicate the 
claim.  If it remains denied, the RO 
should issue an appropriate SSOC and give 
the veteran and his representative the 
opportunity to respond.  The case should 
then be returned to the Board, if in 
order, for further review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  This claim must be 
afforded expeditious treatment by the RO.  The law requires 
that all claims that are remanded by the Board for additional 
development or other appropriate action must be handled in an 
expeditious manner.



______________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


